Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-2, 4-7, 11-14, 22-31 are pending.  Claim 1 and 22 stand amended.  Claims 32 and 33 are newly added.
Priority
Instant application 16834361, filed 3/20/2020 claims benefit as follows:

    PNG
    media_image1.png
    104
    374
    media_image1.png
    Greyscale
.
Response to Applicant Argument/Amendment
In the response Applicant argues Examiner’s point relating to “absent a showing of criticality” optimization of temperature and pressure are routine optimization.  This argument is addressed further below because Applicant shifted the argument to discuss comments from the previous action and affidavits addressed immediately below.
With respect to Applicant’s addressing the response to argument and addressing the affidavit, Applicant points out that Examiners point of optimization being one of degree versus kind.  Applicant argues that the declaration for different samples were from distinct distillation runs in each case.  Examiner acknowledges Applicant statement.  Applicant received different samples that were distilled by the maker and then sent to Applicant who tested these samples.  With respect to error range, Applicant states the declarant calculated the average molar-percentage of 92.4% with a standard deviation of 0.3% with respect to the proton NMR and 92.4% with a 0.3% standard deviation using tin 119 NMR.  Then Applicant states that a sample was distilled in a multistage distillation and purities were increase to 98.4% with a standard deviation of 0.2%.  Applicant states that the standard deviation is expected to be no greater than 0.5% in these cases.  The point with respect to standard deviation is acknowledged by the Examiner. 
With respect to purity Applicant argues that a single drop from a pure middle fraction should not be considered as “purity”.  Applicant argues that this would give make the meaning of purity meaningless.  This argument is not persuasive.  A single drop from a middle fraction is a reasonable interpretation of purity since any substance can be tested for purity.  The quantity isolated relates to yield or distillation yield.  Thus, this argument has been considered but is not found to be persuasive.  Applicant states a new definition of purity which is not related to any reference and is viewed as argument not evidence.
In a separate argument, Applicant argues that “while there may have been a desire in the art to obtain organometallic compounds of Formula I having the recited purity, it would not have been obvious to a skilled artisan to use multistage distillation at reduced pressure to obtain the distillate” in 98% as measured by NMR.  According to Applicant, there is no evidence that a method was known at the time of the invention that could have resulted in a compound having this purity.  Further, Applicant argues that Jones fails to teach multiple distillation and is silent with respect to pressure other than atmospheric.  Then Applicant states that Jones and Midland only teaches multiple distillation at atmospheric pressure.  However, according to Applicant this is insufficient to get the purity levels of the claim.
This argument is not persuasive.  The known commercial product has overlapping purities (Strem catalog for example).  Further, vacuum distillation is a known technique as shown in the evidentiary reference for example.  Distillation is known, vacuum distillation is known, the advantage is that distillations can be carried out at lower temperatures under reduced pressure.  This would lead to less decomposition since the distillation is carried out a lower temperatures.  
In summary, the compound is known from Jones.  Jones teaches that some of these compounds have boiling points at reduced pressure (see table where mm Hg is less than 760) so Jones suggests reduced pressure for isolating some of these compounds and suggests distillation.  The ‘594 patent teaches multiple distillation to obtain high purity materials.  Further, the ‘594 patent teaches removing foreruns to get subsets of a fraction and distilling multiple times.  Still further, the evidentiary reference teaches that reduced temperatures can be used when using reduced pressures.  Given these teachings there is an expectation of getting more pure materials.  With respect to evidence of NMR purity, there is the teaching of the ‘594 patent to get >99% pure material and a method for doing so it taught – multiple distillation.  Further, the Strem catalog reference teaches high purities.  The NMR purity is not explicitly stated but there is an expectation and motivation to get pure materials since they are used in electronic devices and the art teaches that distillation methods can lead to purer materials.  
With respect to the first declaration and silence on pressure.  This is not persuasive.  The table suggests lower pressures as measured by mm of Hg and boiling points (distillation temperatures) when the pressure is reduced.  Further, the evidentiary reference suggests that there are advantages to lowering pressure in a distillation.
With respect to criticality Applicant points to a third declaration.  Applicant’s declarant distilled mixtures and read the purity.  The purity was less than the purity required by NMR in the instant claims.  Applicant states that this is evidence of criticality of multiple distillations.  This evidence has been considered but is not found to be persuasive because the art teaches that high purities are required for electronic device applications, and performing a subsequent distillation is taught in the art as a multiple distillation, and reducing pressure is taught to reduce the temperature of the distillation as evidenced by at least the table in Jones.  Further, what are the metes and bounds of the critical temperature and pressure?  The claims state nothing about a range at which one would or would show a range is critical.  Further, Jones teaches that the tin compounds are known to boil at overlapping pressures 51 degrees at 0.15 mm Hg and structurally similar compounds are known to boil at overlapping pressures and temperatures.  Thus, this is not persuasive.  Applicant points out that one should compare the closest prior art however the claims do not require any temperatures or pressure or a specific number of distillations or a comparison against Jones where the compound in question boils at 51 degrees at 0.15 mm Hg.  Further, the distillation of the declarant relates to isolating different compounds than those found in for example the Strem catalog.  What is the purity resulting from this close art using these conditions of Jones?
With respect to purity levels in electronics.  There is a motivation to achieve electronic grade purities because the materials are used for that purpose.  Further, the art teaches that multiple distillations can lead to these levels of purity.  The instant process contains only two claims pressure ranges but the declaration has times and temperatures as well.  Thus, in totality these arguments are not found to be persuasive.
With respect to claims 22-31, the point is that the output of a multiple distillation process would lead to compounds that would be expected to meet the purity levels.  There is motivation to do so and there is a method taught that overlaps with Applicant method that would be capable of delivering materials having this purity.  Therefore, the metal purities are not persuasive.
With respect to new claims 32-33, these claims require specific pressures.  However, as stated above, at least Jones teaches overlapping reduced pressures when boiling structurally similar compounds at for example as low as 0.05 mm Hg.  Thus, this argument is not persuasive.  The declaration is discussed further below.

Addressing the Affidavits
As stated in the affidavit, Applicant performed a short path distillation or single stage distillation, Applicant purified a mixture of tin compounds and collected fractions.  The result is that a short path or single distillation is not sufficient to obtain pure compound in two fractions.   First, a broadest reasonable interpretation is that every drop could be a fraction.  There is no requirement in the claims that a specific amount of material be part of the fraction – a yield and purity for example.  Second, Applicant showed that a multistage distillation leads to better purities however the art uses multi-stage distillation and there is motivation to do so in order to have material that is >99% pure and that can function in electronic devices.  Further, reduced pressures leads to lower temperatures – less decomposition.  Still further, the Strem catalog teaches 99% purity of the compound wherein x = 0.  The art is good for all it teaches.
The affidavit under 37 CFR 1.132 filed 08/03/0222 is insufficient to overcome the rejection of record as set forth in the last Office action because as stated above the art teaches lower pressures and boiling points at those pressures in Jones for example.  The art suggests multi-stage distillation.  Still further, limitations argued in the affidavit are not present in the claims.  For example, the claims require “reduced subsequent pressure” but the claims do not include a first range and a second reduced range from the affidavit that is trying to establish criticality.  The affidavit shows specific temperatures, pressures and times leading to a product purity, but the claims have no temperature, times or amounts set forth therein.  Further, such ranges would need to be supported by the initially filed specification.
In conclusion, Applicant arguments and the affidavit have been considered but are not found to be persuasive.  Applicants claims are drawn to a method of purifying a known material that has a known boiling point at reduced pressure.  Jones teaches these limitations as well as suggesting distillation.  The secondary reference teaches that multiple distillations are known and that they can lead to high purities.  The additional references provide motivation for use in electronic devices as well as teachings that using reduced pressures lowers the boiling point of the material and thus lowers the boiling point of the distillation.  The claims fail to capture ranges tested in the affidavit.  Further, the affidavit fails to undermine the position of the Strem catalog since the single compound distilled as a mixture in the affidavit relates to a different material than the Strem catalog.   The Strem catalog is good for all it teaches and the catalog teaches 99% TDMASn with 99.99% Sn in their product catalog.  This purity is known for this compound, in addition, there is motivation to arrive at more pure compounds given the combination of references.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-7, 11-14, 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Jones (Jones et al.  Proceedings of the Chemical Society, 1962, 358-359) in view of US-9085594 (“the ‘594 patent”, made of record on the IDS) and as motived by US-8703237 (“the ‘237 patent”) and/or as evidenced by the Safety Datasheet from Strem (made of record on the Third Party Submission, printed 8/1/2016) and/or as evidenced by the webpage https://lab-training.com/2016/02/24/how-to-select-the-optimum-laboratory-distillation-technique/, online 2/24/2016).
The Jones article teaches that aminostannane compounds overlapping with the instant claims can be readily synthesized.  For example the Jones article teaches:

    PNG
    media_image2.png
    295
    593
    media_image2.png
    Greyscale
.
Further, the Jones article teaches the boiling points and mm of pressure used for the isolation which suggests a distillation or pathway for distillation.  For example Sn(NMe2)4 can be isolated by distilling at 51 degrees C at 0-15 mmHg.   The Jones article teaches compound having structural overlap with the instant claims, for example wherein x=0 and Y=N and R’ = alkyl.
The instant claims require distilling in a first stage – feeding to a space, heating to evaporate, removing evaporated portion; and distilling again – feeding to a previous stage, heating to evaporate, and removing; and removing to have a final purity.  This could be interpreted as performing 2 distillation on a material from a starting flask to a receiving flask.  Further, the Jones article suggest heating (>25 degrees C at reduced pressures for example).
The Jones article fails to teach explicitly teach distillation or multiple distillations of the resulting products or using a specific column providing for multiple distillations.
The ‘594 patent teaches in the same field of endeavor – organometallic compounds, relating to purification – that multiple distillation columns may be used in order to obtain high purity materials.  For example:

    PNG
    media_image3.png
    384
    480
    media_image3.png
    Greyscale
.
Further, the ‘594 patent teaches that there are advantages of using the column presented herein that:

    PNG
    media_image4.png
    191
    287
    media_image4.png
    Greyscale
..
It would have been prima facie obvious to one having ordinary skill in the art to purify crude reaction products as taught by the Jones article in order to increase purity and to reduce product loss.  One skilled in the art would expect success distilling because both the tin and germanium are in the same column of the periodic table and the tin compounds are taught to have known boiling point parameters (Jones article).  Further, the compounds of Jones meet the requirements of suitable organometallic compounds (column 8, lines 38 to 67).  Further, repeating distillations for a specific number of times would be routine choice given the teachings of the ‘594 patent.
Further, the ‘594 patent teaches repeating in example 2.  With respect to purity, column 9 teaches that preferably >= 99% of the impurities are removed and column 10 lines 50 to 55 teaches preferably >=9%% purity an overlapping range.  This argument also applies to the new claims starting with claim 22-31.  
The combination fails to explicitly teach the modifications in temperature and pressure.  However, these differences are differences in result effective variables that impact rate of distillation for example and are covered under routine optimization (see MPEP 2144.05 incorporated by reference herein).  Absent a showing of criticality optimizing result effective variables is deemed routine optimization.
With respect to claim 7, heat transfer portions are taught which can be placed anywhere along the distillation column.  Further, the placement, size, and other variables relating to heat transfer are taught to be routine choice (see for example column 5, lines 39 to 55).
With respect to claim 11-14, the structures of Jones meet the limitation of this claim.
The combination fails to explicit teach these levels of purity.
However, it would have been prima facie obvious to repeat purification as taught in for example, example 2 in order to get the desired purity.  One skilled in the art is motivated to increase purity in order to obtain a higher quality product.  Further, as found in the evidentiary reference one would want to at least obtain a purity level of 99% in order to meet the level of commercial purity known in the art.
The combination of two references are deemed to be sufficient, however, the combination fails to point to a reason to choose or be motivated to choose and to purify aminostannane compounds. 
The ‘237 patent is added to show that there is motivation to purify aminostannanes.  The ‘237 patent teaches aminostannanes (column 9 for examples) such as those of Jones known for use in device application (Figure 4 of the ‘237 patent for example).  Thus, there is motivation to have high purity compound for electronic device use.
The evidentiary reference teaches that purity levels were known previously known and were for sale commercially.  Thus, in order to have a competitive product one would want to have similar purities to have a competitive product.  In addition, the webpage is a general reference which shows that vacuum or reduced pressure distillation is common place.  Further, reduced pressure distillation allow lower temperatures to be used which could reduce bi-products.
Conclusion
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622